Citation Nr: 0836350	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-08 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether a valid claim for clear and unmistakable error 
(CUE) has been presented regarding the April 10, 1992 rating 
decision.  

2.  Entitlement to an effective date prior to September 30, 
2002, for the grant of service connection for the cause of 
the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel

INTRODUCTION

The veteran had active service from January 1952 to November 
1954. The veteran died in January 1992. The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

This case was remanded by the Board in May 2007 and April 
2008.


FINDINGS OF FACT

1.  In an August 2008 statement, the appellant indicated that 
she wished to withdraw the CUE appeal.  

2.  The Board denied the appellant's claim of entitlement to 
service connection for the cause of the veteran's death in an 
April 1992 decision.

3.  The appellant's request to reopen her claim was received 
on September 30, 2002. The claim of entitlement to service 
connection for the cause of the veteran's death was 
subsequently reopened and granted.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for whether a 
valid claim for CUE has been presented regarding the April 
10, 1992 rating decision have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.204, 20.1404 (2007).

2.  The criteria for an effective date earlier than September 
30, 2002 for cause of death have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        VCAA

VA is generally required to notify the claimant of (1) the 
information and evidence that is necessary to substantiate 
the claim; (2) what evidence the claimant is responsible for 
providing; (3) what evidence VA will attempt to obtain; and 
(4) the need to submit any evidence in her or his possession 
that pertains to the claim. VA also has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

However, the U. S. Court of Appeals for Veterans Claims has 
held that when the law as mandated by statute, and not the 
evidence, is dispositive of the claim, the above provisions 
are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel held in a precedential 
opinion that there is no duty to notify a claimant where the 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit and no duty to assist a 
claimant where there is no reasonable possibility that such 
aid could substantiate the claim.  VAOPGCPREC 5-2004.

The Board notes that the appellant's representative has 
argued that the appellant was issued insufficient notice for 
her earlier effective date claim.  However, as will be 
explained below, as there is no legal entitlement to the 
benefits claimed, there is no reasonable possibility that 
further notice or assistance would aid in substantiating this 
claim.  Thus, any deficiencies of notice or assistance are 
rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the provisions 
regarding notice and assistance is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

				Legal Criteria and Analysis 

Whether a valid claim for clear and unmistakable error (CUE) 
has been presented regarding the April 10, 1992 rating 
decision  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by either the appellant or by his or her authorized 
representative.  A withdrawal of an appeal must be in 
writing.  It must include the name of the veteran, the 
applicable VA file number, and a statement that the appeal is 
being withdrawn.  38 C.F.R. § 20.204 (2007).

In an August 2008 communication, the appellant's 
representative noted that the appellant wished to withdraw 
her CUE appeal and continue the appeal for an earlier 
effective date for DIC benefits.  The Board finds that this 
statement qualifies as a valid withdrawal of the appeal in 
accordance with the provisions of 38 C.F.R. § 20.204.

In light of the appellant's withdrawal of the appeal, there 
remains no allegation of error of fact or law for appellate 
consideration for this issue.  Therefore, the Board does not 
have jurisdiction to review whether a valid claim for CUE has 
been presented regarding the April 10, 1992 rating decision.  

Entitlement to an effective date prior to September 30, 2002, 
for the grant of service connection for the cause of the 
veteran's death

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2007).  The Court has noted that 
when a claim to reopen is successful and the benefit sought 
is awarded upon readjudication, the effective date is the 
date of the claim to reopen.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).

The appellant was denied service connection for cause of the 
veteran's death in April 1992.  The appellant did not appeal 
that decision and it became final.  The appellant filed a 
claim to reopen the claim for service connection for cause of 
the veteran's death September 30, 2002.  In May 2003, service 
connection for cause of the veteran's death was granted, 
effective September 30, 2002.  In March 2004, the appellant 
submitted a notice of disagreement with the effective date 
assigned for the grant of service connection for cause of the 
veteran's death.   

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on clear and unmistakable error (CUE), or by 
a claim to reopen based upon new and material evidence.  
Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).  The appellant in this case seeks an effective 
date prior to the date of the claim to reopen.  However, 
while the appellant had previously alleged CUE in the rating 
decision of April 1992, the appellant has since withdrawn her 
CUE claim.  In the absence of CUE , the effective date for 
the grant of service connection for cause of the veteran's 
death can be no earlier than the date on which that claim was 
received, which in this case is September 30, 2002.  See 38 
U.S.C. § 5110(a).  Prior to September 30, 2002, excluding the 
prior final decision, there had been no claim, informal claim 
or an intent to file a claim.  The Board also notes that in 
August 1992 the appellant requested a copy of all military 
records.  Such document does not reflect either a claim or an 
intent to appeal.  Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  Under the law, the earliest possible effective 
date and the appropriate effective date in this case is the 
date of receipt of the reopened claim.  Accordingly, the 
claim for an earlier effective date is denied.  

To the extent that the appellant attempts to revisit the 
prior denial, such is tantamount to a freestanding claim for 
an earlier effective date.  There was a prior denial and such 
decision became final.  The appellant's attempt to revisit 
such prior decision would vitiate the rule against finality.  
As noted by the Court such would not be a proper claim.  Rudd 
v.Nicholson, 20 Vet. App. 296 (2006).










ORDER

The appeal regarding whether a valid claim for CUE has been 
presented in the April 10, 1992 rating decision is dismissed.

An effective date prior to September 30, 2002, for the grant 
of service connection for cause of the veteran's death is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


